[ex105201608notesoffering001.jpg]
EXECUTION VERSION PHYSICIANS REALTY L.P., as Issuer PHYSICIANS REALTY TRUST, as
Parent Guarantor $15,000,000 4.03% Senior Notes, Series A, due January 7, 2023
$45,000,000 4.43% Senior Notes, Series B, due January 7, 2026 $45,000,000 4.57%
Senior Notes, Series C, due January 7, 2028 $45,000,000 4.74% Senior Notes,
Series D, due January 7, 2031 ___________________________________ FIRST
AMENDMENT Dated as of August 11, 2016 to the NOTE PURCHASE AND GUARANTEE
AGREEMENT Dated as of January 7, 2016 ___________________________________



--------------------------------------------------------------------------------



 
[ex105201608notesoffering002.jpg]
-1- FIRST AMENDMENT TO THE NOTE PURCHASE AND GUARANTEE AGREEMENT THIS FIRST
AMENDMENT, dated as of August 11, 2016 (the or this “First Amendment”), to the
Note Purchase and Guarantee Agreement, dated as of January 7, 2016, is among
PHYSICIANS REALTY L.P., a Delaware limited partnership (the “Company”),
PHYSICIANS REALTY TRUST, a Maryland real estate investment trust (the “Parent
Guarantor” and, together with the Issuer, the “Obligors”) and each of the
institutions which is a signatory to this First Amendment (collectively, the
“Noteholders”). R E C I T A L S: A. The Obligors and each of the Noteholders
have heretofore entered into the Note Purchase and Guarantee Agreement, dated as
of January 7, 2016 (the “Note Purchase Agreement”). The Company has heretofore
issued (i) $15,000,000 aggregate principal amount of its 4.03% Senior Notes,
Series A, due January 7, 2023 (the “Series A Notes”), (ii) $45,000,000 aggregate
principal amount of its 4.43% Senior Notes, Series B, due January 7, 2026 (the
“Series B Notes”), (iii) $45,000,000 aggregate principal amount of its 4.57%
Senior Notes, Series C, due January 7, 2028 (the “Series C Notes”) and (iv)
$45,000,000 aggregate principal amount of its 4.74% Senior Notes, Series D, due
January 7, 2031 (the “Series D Notes”, collectively with the Series A Notes, the
Series B Notes and the Series C Notes, the “Notes”) pursuant to the Note
Purchase Agreement. The Noteholders are the holders of greater than 50% of the
outstanding principal amount of the Notes. B. The Obligors and the Noteholders
now desire to amend the Note Purchase Agreement in the respects, but only in the
respects hereinafter set forth. C. Capitalized terms used herein shall have the
respective meanings ascribed thereto in the Note Purchase Agreement unless
herein defined or the context shall otherwise require. D. All requirements of
law have been fully complied with and all other acts and things necessary to
make this First Amendment a valid, legal and binding instrument according to its
terms for the purposes herein expressed have been done or performed. NOW,
THEREFORE, upon the full and complete satisfaction of the conditions precedent
to the effectiveness of this First Amendment set forth in Section 3.1 hereof,
and in consideration of good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the Obligors and the Noteholders do
hereby agree as follows: SECTION 1. AMENDMENTS. Section 1.1. Sections 9.1(a) and
(b) of the Note Purchase Agreement shall be and are hereby amended by deleting
the phrase “and consolidating” in each place it appears. Section 1.2. Section
9.1(d) of the Note Purchase Agreement shall be and is hereby amended in its
entirety to read as follows:



--------------------------------------------------------------------------------



 
[ex105201608notesoffering003.jpg]
-2- (d) Annual Budget; Actual Capital Expenditures. As soon as available, but in
any event on or prior to March 1st of each calendar year, (i) quarterly
forecasts prepared by management of the Parent Guarantor or the Issuer of
consolidated balance sheets and statements of income or operations and cash
flows of the Parent Guarantor and its Subsidiaries for the Fiscal Year beginning
on such January 1st, and (ii) an annual operating budget consisting of
statements of income or operations and cash flows and other information for each
of the Unencumbered Pool Properties supporting pro forma covenant compliance
calculations hereunder, for the Fiscal Year beginning on January 1st of such
year (including the Fiscal Year in which the stated maturity of each Note shall
occur). In addition, as soon as available, but in any event on or prior to March
1st of each calendar year, the Issuer will deliver to the holders of the Notes
statements reflecting actual capital expenditures for each of the Unencumbered
Pool Properties, in each case for the most recent Fiscal Year then ended;
Section 1.3. Section 9.12(b)(vii)(G) of the Note Purchase Agreement shall be and
is hereby amended in its entirety to read as follows: (G) subordinate the rights
of the applicable Unencumbered Property Owner under such Eligible Ground Lease
to any property manager, mortgagee or leasehold interest or any other Person, in
each case without the prior written consent of the Required Holders; Section
1.4. Section 9.12(b)(x) of the Note Purchase Agreement shall be and is hereby
amended in its entirety to read as follows: x. not permit or consent to the
subordination of such Eligible Ground Lease to any mortgage or other leasehold
interest of the premises related thereto, unless the Issuer has obtained
customary non-disturbance rights in connection with such subordination; Section
1.5. Section 9.12(b)(xii) of the Note Purchase Agreement shall be and is hereby
amended in its entirety to read as follows: xii. provide to the holders of the
Notes written notice of its intention to exercise any option or renewal or
extension rights with respect to such Eligible Ground Lease or easement at least
thirty (30) days prior to the expiration of the time to exercise such right or
option and, unless the Issuer is removing such Real Estate Asset as an
Unencumbered Pool Property, duly exercise any renewal or extension option with
respect to any such Eligible Ground Lease or



--------------------------------------------------------------------------------



 
[ex105201608notesoffering004.jpg]
-3- easement (either consistent with such notice or upon the direction of the
Required Holders); Section 1.6. Sections 10.1(j), (k) and (l) of the Note
Purchase Agreement shall be and are hereby amended and replaced in their
entirety with Sections 10.1(j), (k), (l) and (m) to read as follows: (j) Secured
Recourse Indebtedness of an Obligor or any Subsidiary (other than any Subsidiary
which is a Guarantor hereunder); provided, the Obligors shall be in compliance,
on a pro forma basis after giving effect to such Recourse Indebtedness and
related transactions, with the financial covenants set forth in Section 10.8,
recomputed as of the last day of the most recently ended Fiscal Quarter of the
Issuer for which financial statements have been delivered pursuant to Section
9.1; (k) Unsecured Indebtedness of the Obligors and their Subsidiaries;
provided, the Obligors shall be in compliance, on a pro forma basis after giving
effect to such Unsecured Indebtedness and related transactions, with the
financial covenants set forth in Section 10.8, recomputed as of the last day of
the most recently ended Fiscal Quarter of the Issuer for which financial
statements have been delivered pursuant to Section 9.1; (l) Guarantees of
Indebtedness otherwise permitted under this Agreement; and (m) Non-Recourse
Indebtedness of any Subsidiaries that are not, and are not required to be,
Subsidiary Guarantors hereunder and are not Unencumbered Property Owners;
provided, the Obligors shall be in compliance, on a pro forma basis after giving
effect to such Non-Recourse Indebtedness and related transactions, with the
financial covenants set forth in Section 10.8, recomputed as of the last day of
the most recently ended Fiscal Quarter of the Issuer for which financial
statements have been delivered pursuant to Section 9.1. Section 1.7. Section
10.2(n) of the Note Purchase Agreement shall be and is hereby amended in its
entirety to read as follows: (n) Liens in favor of (i) the Administrative Agent
securing Indebtedness under the Existing Credit Facility or any Credit Document
and/or (ii) the noteholders (or an agent on their behalf) securing Indebtedness
under the August 2016 NPA, provided that the Obligations are concurrently
secured equally and ratably with all such Indebtedness under the August 2016
NPA, the



--------------------------------------------------------------------------------



 
[ex105201608notesoffering005.jpg]
-4- Existing Credit Facility and/or Credit Documents pursuant to documentation
in form and substance reasonably satisfactory to the Required Holders, including
without limitation, an intercreditor agreement and opinions of counsel to the
Obligors reasonably acceptable to the Required Holders; Section 1.8. Section
10.2(t) of the Note Purchase Agreement shall be and hereby is amended by
replacing the reference to Section 10.1(l) with Section 10.1(m). Section 1.9.
Section 10.3 of the Note Purchase Agreement shall be and is hereby amended by
replacing the reference to Section 10.1(l) in proviso clause (ii) with Section
10.1(m). Section 1.10. Section 10.8(c) of the Note Purchase Agreement shall be
and is hereby deleted in its entirety and replaced with “[Reserved]”. Section
1.11. Section 10.8(g) of the Note Purchase Agreement shall be and is hereby
amended in its entirety to read as follows: (g) Tangible Net Worth. Permit
Tangible Net Worth, tested as of the end of any Fiscal Quarter of the Issuer, to
be less than the sum of (x) $1,406,050,000 plus (y) an amount equal to, on a
cumulative basis, the product of (i) the sum of all Net Cash Proceeds from any
Equity Issuance after June 10, 2016, multiplied by (ii) seventy-five percent
(75.0%). Section 1.12. Section 10.8(j) of the Note Purchase Agreement shall be
and is hereby amended in its entirety to read as follows: (j) Maximum Joint
Venture Limit. Permit more than 10% of the Aggregate Unencumbered Pool Property
Value Amount to consist of properties in Joint Venture Entities, with the Total
Asset Value and Adjusted NOI from Unencumbered Pool Properties being determined
based on the Issuer’s ownership percentage in the respective Joint Venture
Entity. Section 1.13. Section 10.13(d) of the Note Purchase Agreement shall be
and is hereby amended in its entirety to read as follows: (d) except in
connection with a repayment, refinancing or refunding permitted hereunder, make
any voluntary prepayment, redemption, defeasance or acquisition for value of
(including by way of depositing money or securities with the trustee with
respect thereto before due for the purpose of paying when due), or refund,
refinance or exchange of, any Funded Debt (other than as set forth in Section
5.16, the Indebtedness under the Financing Agreements, intercompany Indebtedness
permitted hereunder and Indebtedness



--------------------------------------------------------------------------------



 
[ex105201608notesoffering006.jpg]
-5- permitted under Section 10.1(b), Section 10.1(d) or Section 10.1(k));
provided, this Section 10.13(d) shall not prohibit the prepayment or payment at
maturity by any Subsidiary of any Specified CMBS Indebtedness if, on or prior to
the date of any such payment, (x) the Real Estate Asset subject to and securing
such Specified CMBS Indebtedness is, or shall have been, proposed for inclusion
in the Borrowing Base in accordance with Section 10.17, and (y) such Subsidiary
becomes a Guarantor in accordance with Section 9.15. Section 1.14. Section
10.17(c) of the Note Purchase Agreement shall be and is hereby amended by
deleting the second sentence therein in its entirety. Section 1.15. Each
reference to “this Section 17.1(c)” appearing in Section 17.2(c) of the Note
Purchase Agreement shall be and is hereby amended to read “Section 17.1(c)”.
Section 1.16. The definition of “Borrowing Base” in Schedule B of the Note
Purchase Agreement shall be and is hereby amended by deleting it in its entirety
and substituting the following definition to read as follows: “Borrowing Base”
means, as of any date of determination, that amount which is the lesser of: (a)
that amount which would result in a Consolidated Unsecured Leverage Ratio of
0.60 to 1.00, and (b) that amount which would result in an Unencumbered Debt
Service Coverage Ratio of 1.75 to 1.00; provided, however, at no time shall: (a)
the percentage of the Borrowing Base attributable to Unencumbered Pool
Properties that are Healthcare Facilities other than Medical Office Properties
exceed 50.0%; and (b) the percentage of the Borrowing Base attributable to
Unencumbered Pool Properties (A) that are subject to Eligible Ground Leases and
(B) which are so-called off- campus properties (greater than ½ mile of a
hospital campus) exceed 15.0% (but for the avoidance of doubt, any such Real
Estate Assets subject to Eligible Ground Leases which are so-called on-campus
properties (located within ½ mile of a hospital campus) shall not be subject to
the percentage limitation set forth in this clause (b)); and (c) the percentage
of the Borrowing Base attributable to any single Unencumbered Pool Property
exceed (A) during the period commencing from the Closing Date to



--------------------------------------------------------------------------------



 
[ex105201608notesoffering007.jpg]
-6- but not including September 18, 2016, 30.0%, and (B) during the period from
and after September 18, 2016, 20.0%; and (d) the percentage of the Borrowing
Base attributable to Unencumbered Pool Properties held by Joint Venture Entities
exceed 10.0%, with the Total Asset Value and Adjusted NOI from Unencumbered Pool
Properties being determined based on the Issuer’s ownership percentage in the
respective Joint Venture Entity. To the extent any of the limitations in the
forgoing proviso are exceeded, any such excess shall be excluded from the
calculation of the Borrowing Base hereunder. All of the foregoing shall be as
calculated by Issuer and supported by financial information which has been
delivered to the holders of the Notes pursuant to the terms of this Agreement
(subject to any restatement of or other adjustment to the financial statements
of the Issuer or for any other reason), as approved by the Required Holders from
time to time in its sole but reasonable discretion. Section 1.17. The definition
of “Borrowing Base Certificate” in Schedule B of the Note Purchase Agreement
shall be and is hereby amended by deleting the words “medical office buildings”
appearing in subclause (a)(4)(x) and substituting the words “Medical Office
Properties”. Section 1.18. The definition of “Capitalization Rate” in Schedule B
of the Note Purchase Agreement shall be and is hereby amended by deleting it in
its entirety and substituting the following definition to read as follows:
“Capitalization Rate” means, the rate indicated below with respect to each type
of Real Estate Asset, or such higher or lower percentage as shall be required or
permitted under the Existing Credit Facility as of such date of determination,
provided that the Capitalization Rate shall in no event be less than the floor
rate indicated below with respect to each type of Real Estate Asset: Type of
Real Estate Asset Rate Floor Rate Medical Office Properties 6.75% 6.00% Life
science facilities 6.75% 6.25% Long term acute care facilities 9.25% 8.25%
Rehabilitation facilities 9.25% 8.25%



--------------------------------------------------------------------------------



 
[ex105201608notesoffering008.jpg]
-7- Skilled nursing facilities 10.00% 9.00% Independent living facilities 7.75%
6.75% Assisted living facilities 7.75% 6.75% Section 1.19. The definition of
“Healthcare Facility” in Schedule B of the Note Purchase Agreement shall be and
is hereby amended by deleting the words “medical office building” appearing
therein and substituting the words “Medical Office Property”. Section 1.20. The
definition of “Material Credit Facility” in Schedule B of the Note Purchase
Agreement shall be and is hereby amended by deleting it in its entirety and
substituting the following definition to read as follows: “Material Credit
Facility” means, as to each Obligor and its Subsidiaries, (a) the Amended and
Restated Credit Agreement, dated as of June 10, 2016, among the Issuer, the
Parent Guarantor, KeyBank National Association, as administrative agent, KeyBanc
Capital Markets, Inc., BMO Capital Markets and Citizens Bank, N.A., and the
lenders party thereto, including any renewals, extensions, amendments,
supplements, restatements, replacements or refinancing thereof (collectively,
the “Existing Credit Facility”); (b) the Note Purchase and Guarantee Agreement,
dated as of August 11, 2016, among the Issuer, the Parent Guarantor, and the
Purchasers of the Notes named therein, including any renewals, extensions,
amendments, supplements or restatements thereof (collectively, the “August 2016
NPA”); and (c) any other agreement(s) creating or evidencing indebtedness for
borrowed money entered into on or after the date of Closing by the Obligors, or
in respect of which an Obligor is an obligor or otherwise provides a guarantee
or other credit support (“Credit Facility”), in a principal amount outstanding
or available for borrowing equal to or greater than $50,000,000 (or the
equivalent of such amount in the relevant currency of payment, determined as of
the date of the closing of such facility based on the exchange rate of such
other currency); and if no Credit Facility or Credit Facilities equal or exceed
such amounts, then the largest Credit Facility shall be deemed to be a Material
Credit Facility; provided, however, that the agreements, instruments and other
documentation evidencing Secured Indebtedness related to any



--------------------------------------------------------------------------------



 
[ex105201608notesoffering009.jpg]
-8- Real Estate Asset will not be a Material Credit Facility under any
circumstances. Section 1.21. The definition of “Unencumbered Pool Property” in
Schedule B of the Note Purchase Agreement shall be and is hereby amended by
deleting it in its entirety and substituting the following definition to read as
follows: “Unencumbered Pool Property” means a Real Estate Asset which, as of any
date of determination, is included as an “Unencumbered Pool Property” on the
most recent Borrowing Base Certificate and satisfies all of the following
requirements: (a) such Real Estate Asset (a) is 100% (i) owned in fee simple or
(ii) leased pursuant to an Eligible Ground Lease by (x) the Issuer or (y) an
Unencumbered Property Owner that is (1) a Domestic Subsidiary and (2) a
Wholly-Owned Subsidiary or Joint Venture Entity of the Issuer and (b) is located
in a state in the United States or the District of Columbia; (b) such Real
Estate Asset is not subject to any Lien (other than a Permitted Lien (with the
exception of a Permitted Lien described in Section 10.2(m))) or any Negative
Pledge (other than pursuant to an Eligible Ground Lease); (c) such Real Estate
Asset is free of all material mechanical and structural defects, or other
adverse matters except for defects, conditions or matters individually or
collectively which are not material to the profitable operation of such Real
Estate Asset; (d) such Real Estate Asset is a Healthcare Facility that has been
fully developed, is operational and is well located within a primary or
secondary market and is maintaining a stable current income; (e) to the extent
managed by a third-party property manager, the applicable property manager with
respect to such Real Estate Asset is an Approved Manager, and such Real Estate
Asset is being managed pursuant to a management agreement with such Approved
Manager; (f) no principal or interest payment, payments of real property taxes
(except taxes which are being contested in good faith and for which adequate
reserves have been established in accordance with GAAP) or payments of premiums
on insurance policies payable to the applicable Unencumbered Property Owner



--------------------------------------------------------------------------------



 
[ex105201608notesoffering010.jpg]
-9- with respect to such Real Estate Asset is past due beyond the applicable
grace period with respect thereto, if any; (g) no required rental payment from
any tenant under a Material Lease with respect to such Real Estate Asset is past
due more than sixty (60) days beyond the applicable grace period with respect
thereto, if any; (h) no Tenant under any Material Lease with respect to such
Real Estate Asset is then subject to a Bankruptcy Event; (i) no material event
of default (after the expiration of any applicable notice and/or cure period)
has occurred and is then continuing under any Material Lease applicable to such
Real Estate Asset; (j) no condemnation or condemnation proceeding shall have
been instituted (and remain undismissed for a period of ninety (90) consecutive
days), in each case, with respect to a material portion of any Real Estate
Asset, which would impair in any material manner the continued operations of
such Real Estate Asset; (k) no material casualty event shall have occurred with
respect to the improvements located on such Real Estate Asset which is not able
to be fully remediated with available insurance proceeds and/or funds the Issuer
or the applicable Unencumbered Property Owner has put into escrow; (l) no
Hazardous Materials are located on or under such Real Estate Asset and no other
environmental conditions exist in connection with such Real Estate Asset which
constitute a material violation of any Environmental Law; and (m) such Real
Estate Asset, as of such date of determination, shall satisfy the Unencumbered
Pool Property Specified Tenant Lease Requirement. Section 1.22. (a) The
definition of “Unencumbered Pool Property Specified Tenant Lease Requirements”
in Schedule B of the Note Purchase Agreement shall be and is hereby amended by
deleting it in its entirety and substituting the following definition to read as
follows: “Unencumbered Pool Property Specified Tenant Lease Requirement” means,
as of any date of determination, with respect to each Unencumbered Pool Property
(or any Real Estate Asset proposed by Issuer to be added as an Unencumbered Pool



--------------------------------------------------------------------------------



 
[ex105201608notesoffering011.jpg]
-10- Property hereunder), which is either (i) a long term acute care hospital
facility or (ii) a rehabilitation facility, at the time such Real Estate Asset
is being added as an Unencumbered Pool Property (whether on the Closing Date or
under Section 10.17 hereof), the satisfaction of the condition that the Rent
Coverage Ratio shall be greater than or equal to 1.50 to 1.00. (b) Each
reference to “Unencumbered Pool Property Specified Tenant Lease Requirements”
appearing in the Note Purchase Agreement shall be and is hereby amended to read
“Unencumbered Pool Property Specified Tenant Lease Requirement.” Section 1.23.
The definition of “Unencumbered Pool Property Value” in Schedule B of the Note
Purchase Agreement shall be and is hereby amended by deleting it in its entirety
and substituting the following definition to read as follows: “Unencumbered Pool
Property Value” means, as of any date of determination with respect to any
Unencumbered Pool Property, the value of the subject Real Estate Asset based
upon a valuation determined, for the applicable Calculation Period, (a) for the
first eighteen (18) months following the acquisition by the Issuer or any
Subsidiary of such Real Estate Asset, such value based upon a valuation which is
determined by using the un- depreciated book value cost in accordance with GAAP,
and (b) thereafter by dividing (x) Adjusted NOI by (y) the applicable
Capitalization Rate based on the type of Real Estate Asset during such
applicable Calculation Period, as determined by the Issuer (subject to any
restatement of or other adjustment to the financial statements of the Issuer or
for any other reason). Section 1.24. Schedule B of the Note Purchase Agreement
shall be further amended by adding the following new definitions in the
appropriate alphabetical order: “August 2016 NPA” is defined within the
definition of “Material Credit Facility”. “Joint Venture Entity” means a
Subsidiary of the Issuer which is not a Wholly-Owned Subsidiary but which is
consolidated with the Issuer and as to which the full financial, sale and other
major decision making powers are controlled by the Issuer. “Medical Office
Properties” means each Property which is fully developed and operational for use
primarily as a medical office building or an office building used for ancillary
or support services for another Healthcare Facility.



--------------------------------------------------------------------------------



 
[ex105201608notesoffering012.jpg]
-11- Section 1.25. Schedule B of the Note Purchase Agreement shall be and is
hereby further amended by deleting the definitions of “Consolidated Recourse
Secured Leverage Ratio,” “Occupancy Rate” and “Unencumbered Pool Property
Deliverables” in their entirety. Section 1.26. Exhibit 9.1(c)-1 (Form of
Compliance Certificate) to the Note Purchase Agreement shall be and is hereby
amended by (a) deleting (i) the phrase “and consolidating” in paragraph 1
thereof and (ii) the reference to “Consolidated Recourse Secured Leverage Ratio”
in paragraph 4 thereof, and (b) adding a new paragraph 7 to read as follows: 7.
The following Subsidiaries have become guarantors under Material Credit
Facilities during such fiscal period (specify Material Credit Facility and
Subsidiary): Section 1.27. Exhibit 9.1(c)-2 (Form of Borrowing Base Certificate)
to the Note Purchase Agreement shall be and is hereby amended by deleting the
words “medical office buildings” appearing in paragraph (a)(4)(x) and
substituting the words “Medical Office Properties”. SECTION 2. REPRESENTATIONS
AND WARRANTIES OF THE OBLIGORS. Section 2.1. To induce the Noteholders to
execute and deliver this First Amendment (which representations shall survive
the execution and delivery of this First Amendment), the Obligors jointly and
severally represent and warrant to the Noteholders that: (a) this First
Amendment has been duly authorized, executed and delivered by each Obligor and
this First Amendment constitutes the legal, valid and binding obligation,
contract and agreement of each Obligor enforceable against such Obligor in
accordance with its terms, except as enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws or equitable principles
relating to or limiting creditors’ rights generally; (b) the Note Purchase
Agreement, as amended by this First Amendment, constitutes the legal, valid and
binding obligation, contract and agreement of each Obligor enforceable against
such Obligor in accordance with its respective terms, except as enforcement may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
or equitable principles relating to or limiting creditors’ rights generally; (c)
the execution, delivery and performance by each of the Obligors of this First
Amendment (i) has been duly authorized by all requisite corporate action and, if
required, shareholder action, (ii) does not require the consent or approval of
any governmental or regulatory body or agency and (iii) will not (A) violate (1)
any provision of law, statute, rule or regulation or such Obligor’s certificate
of incorporation or bylaws, (2) any order of any court or any rule, regulation
or order of any other agency or government binding upon such Obligor or (3) any
provision of any material indenture, agreement or other instrument to which such
Obligor is a party or by which its properties or assets are or may be bound,
including, without limitation, under any Material Credit Facility, or (B) result
in a breach or constitute (alone or with due notice or lapse of time



--------------------------------------------------------------------------------



 
[ex105201608notesoffering013.jpg]
-12- or both) a default under any indenture, agreement or other instrument
referred to in clause (iii)(A)(3) of this Section 2.1(c); (d) as of the date
hereof and after giving effect to this First Amendment, no Default or Event of
Default has occurred which is continuing; (e) no Subsidiaries or Affiliates of
either Obligor are guarantors or are otherwise liable for or in respect of any
Indebtedness under any Material Credit Facility or any notes issued thereunder;
and (f) all the representations and warranties contained in Sections 5.1, 5.8,
5.24 and 5.25 of the Note Purchase Agreement are true and correct in all
material respects with the same force and effect as if made by each Obligor on
and as of the date hereof. SECTION 3. CONDITIONS TO EFFECTIVENESS OF THIS FIRST
AMENDMENT. Section 3.1. This First Amendment shall not become effective until,
and shall become effective when, each and every one of the following conditions
shall have been satisfied: (a) executed counterparts of this First Amendment,
duly executed by each of the Obligors and the holders of greater than 50% of the
outstanding principal of the Notes, shall have been delivered to the
Noteholders; (b) the Obligors shall have provided to the Purchasers a true,
correct and complete copy of the Existing Credit Facility that is in full force
and effect as of the date hereof; (c) the representations and warranties of each
of the Obligors set forth in Section 2 hereof are true and correct on and with
respect to the date hereof; and (d) the fees and expenses of Chapman and Cutler,
LLP, counsel to the Noteholders, shall have been paid by the Obligors, in
connection with the negotiation, preparation, approval, execution and delivery
of this First Amendment. Upon receipt of all of the foregoing, this First
Amendment shall become effective. SECTION 4. MISCELLANEOUS. Section 4.1. This
First Amendment shall be construed in connection with and as part of the Note
Purchase Agreement, and except as modified and expressly amended by this First
Amendment, all terms, conditions and covenants contained in the Note Purchase
Agreement and the Notes are hereby ratified and confirmed and shall be and
remain in full force and effect. Section 4.2. Any and all notices, requests,
certificates and other instruments executed and delivered after the execution
and delivery of this First Amendment may refer to the Note



--------------------------------------------------------------------------------



 
[ex105201608notesoffering014.jpg]
-13- Purchase Agreement without making specific reference to this First
Amendment but nevertheless all such references shall include this First
Amendment unless the context otherwise requires. Section 4.3. The descriptive
headings of the various Sections or parts of this First Amendment are for
convenience only and shall not affect the meaning or construction of any of the
provisions hereof. Section 4.4. This First Amendment shall be governed by and
construed in accordance with New York law. * * * * *



--------------------------------------------------------------------------------



 
[ex105201608notesoffering015.jpg]
-14- Section 4.5. The execution hereof by you shall constitute a contract
between us for the uses and purposes hereinabove set forth, and this First
Amendment may be executed in any number of counterparts, each executed
counterpart constituting an original, but all together only one agreement.
PHYSICIANS REALTY L.P., a Delaware limited partnership By: Physicians Realty
Trust, as General Partner By /s/ John T. Thomas Name: John T. Thomas Title:
President and Chief Executive Officer PHYSICIANS REALTY TRUST, a Maryland real
estate investment trust By /s/ John T. Thomas Name: John T. Thomas Title:
President and Chief Executive Officer



--------------------------------------------------------------------------------



 
[ex105201608notesoffering016.jpg]
-15- Accepted and Agreed to on the date first written above: AMERICAN GENERAL
LIFE INSURANCE COMPANY THE UNITED STATES LIFE INSURANCE COMPANY IN THE CITY OF
NEW YORK THE VARIABLE ANNUITY LIFE INSURANCE COMPANY AMERICAN HOME ASSURANCE
COMPANY LEXINGTON INSURANCE COMPANY NATIONAL UNION FIRE INSURANCE COMPANY OF
PITTSBURGH, PA UNITED GUARANTY MORTGAGE INDEMNITY COMPANY UNITED GUARANTY
RESIDENTIAL INSURANCE COMPANY By: AIG Asset Management (U.S.) LLC, Investment
Adviser By: /s/ Bryan W. Eells Name: Bryan W. Eells Title: Vice President



--------------------------------------------------------------------------------



 